Citation Nr: 1210222	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), for the period from May 26, 2004 to December 9, 2008. 

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD, for the period from December 10, 2008 to September 23, 2009. 

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, for the period from September 24, 2009 to March 15, 2010. 

4.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, for the period since March 16, 2010. 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating action of the above Regional Office (RO), which granted service connection for PTSD and assigned an initial rating of 10 percent as of May 26, 2004.   

This case was first Remanded by the Board in October 2008.  After completing the development requested therein, the AMC, by a November 2009 rating action, awarded a 50 percent rating for the Veteran's PTSD from September 24, 2009.  The case was Remanded again in February 2010. By a September 2010 rating action, a 30 percent rating for the Veteran's PTSD was awarded from December 10, 2008, the 50 percent rating from September 24, 2009 was continued, and  a 70 percent rating from March 16, 2010 was awarded.  

Despite the grants of increased disability ratings for the Veteran's PTSD, he has not been awarded the highest possible evaluation available.  As a result, he is presumed to be seeking the maximum possible evaluation and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

This case was most recently Remanded in November 2010 for additional development and reajudication.  

The Board further notes that the TDIU issue as stated above was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has claimed that he stopped working due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  See, e.g., January 2010 Informal Hearing Presentation.  Also in March 2010, following the assignment of the 50 percent rating for PTSD, the Veteran filed a TDIU claim.  The TDIU claim is in appellate status and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period from May 26, 2004 to September 23, 2009, the Veteran's PTSD was manifested primarily by depression, nightmares, recurrent thoughts, problems with anger control, irritability, and hypervigilance; and Global Assessment of Functioning (GAF) scores of 38 to 75.  These symptoms demonstrate occupational and social impairment, with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from September 24, 2009 to March 15, 2010, the Veteran's PTSD has been manifested primarily by symptoms of depression, nightmares, recurrent thoughts, problems with anger control, irritability, and hypervigilance, GAF scores of 45 and 55; difficulty in establishing and maintaining effective work and social relationships, rather than an inability to do so.  These symptoms demonstrate no more than occupational and social impairment with reduced reliability and productivity.  

3.  Since March 16, 2010, the Veteran's PTSD is not productive of total occupational and social impairment.  He does not display gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent disability rating for PTSD are met from May 26, 2004 to September 23, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  During the period from September 24, 2009 to March 15, 2010, the criteria for an initial disability rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2011).

3.  Since March 16, 2010, the criteria for an initial disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a pre-adjudication letter dated in June 2004 informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for PTSD.  By the September 2004 rating action, the RO granted service connection for PTSD and assigned a 10 percent rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for PTSD.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

Additional letters in October 2008, May 2009, September 2009, February 2010, and November 2010 informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  In any event, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record, and VA examinations were obtained in August 2004, September 2009, and April 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected PTSD, including a thorough discussion of the effect of his symptoms on his functioning. 

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

In the current appeal, the Veteran contends that his service-connected PTSD is more disabling than is reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for PTSD was established by a September 2004 rating decision, which assigned a 10 percent disability rating under DC 9411, effective May 26, 2004.  The Veteran appealed the initial evaluation assigned.  In November 2009, the disability rating was increased to 50 percent, effective September 24, 2009.  By a September 2010 rating action, a 30 percent rating for the Veteran's PTSD was awarded from December 10, 2008,  the 50 percent rating from September 24, 2009 was continued, and a 70 percent rating from March 16, 2010 was awarded.  

Under the General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2011).

A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

10 percent from May 26, 2004 to September 23, 2009 

The record during this timeframe includes VA outpatient treatment records dated in May 2004, which show that the Veteran exhibited classic PTSD symptoms of combat nightmares every three months, problems with anger control, and startle reactions.  Despite these symptoms, the Veteran indicated that he was not interested in medication as he felt he did not need it.  However, an August 2004, social survey report shows that by July 2004, the Veteran had been placed on medication and was participating in outpatient group therapy.  At that time he reported a great deal of difficulty controlling his temper, drank heavily, and suffered nightmares.  A GAF score of 50 was assigned.  The Veteran reported that he had been employed until a work-related injury in November 2003 and was pursuing a Worker's Compensation claim.  

Also of record is a private psychiatric assessment report dated August 19, 2004.  Symptomatically the Veteran had depression characterized by chronic daily low moods; loss of interest; reduced libido; fatigue; poor concentration; insomnia; feelings of hopelessness, helplessness, worthlessness; and excessive worrying.  He also referenced suicidal ideation, but had no plans.  The clinical findings from this report show the Veteran was alert, cooperative, candid, forthright, and casually attired.  His affect was polite and appropriate.  He displayed mild psychomotor retardation and disorganized thoughts and was obsessed with financial concerns and his occupational future.  The Veteran's mood was depressed.  He displayed psychological distress regarding his traumatic Vietnam experiences, but also in regard to his work injuries and subsequent low back pain and physical disability.  His memory was intact, but his concentration was poor.  His general fund of knowledge was adequate and his intellectual ability was normal.  Insight, judgment, and verbal comprehension were all described as fair.  The physician indicated that the Veteran would clearly have liked to return to work if physically able.  Based on the Veteran's chronologic psychiatric/medical history, record review, family history, psychological testing, and mental status examination, the examiner diagnosed PTSD chronic and severe and mood disorder related to low back injury.  A GAF score 50-52 was assigned.  He determined that the Veteran had a permanent partial psychiatric disorder related to the PTSD of 35 percent.  He also had a combined 40 percent permanent partial psychiatric disability in relation to the mood disorder (20 percent) and pain disorder (20 percent) as a result of his work-related accidents.  He then explained that the Veteran's work-related injuries in 2003 were a substantial factor in causing his mood and pain disorders and were also a substantial factor in aggravating his PTSD.  From a psychiatric standpoint the Veteran was considered permanently and totally disabled.  

Several days later on August 23, 2004, the Veteran was afforded a VA examination.  The examiner noted the Veteran's reports of monthly nightmares, although just several weeks prior he told a social worker they occurred every three months.  As a result of the nightmares he had sleep loss resulting in daytime exhaustion.  The Veteran also reported that he was readily startled by loud noises and complained of hypervigilance.  In terms of his relationships with others, the Veteran had been married for 33 years, with a history of two separations over the years, and had one son.  He indicated that he loved his spouse and son, but that they do not understand him.  He has been able to sustain a 30-year friendship.  The Veteran worked as an iron worker for 34 years.  He reported that while irritation on jobs led him to impulsively quit, he had been with the same company for 25 years and described himself as an "excellent welder until a back injury put him out of work.  He enjoyed hunting, fishing, basketball, and motorcycling.  On examination the Veteran was oriented times three, and calm throughout the interview.  His manner was described as cheery and bright and his manner was responsive.  The Veteran's attention and concentration were within normal limits.  There was no formal thought disorder and communication skills were within normal limits.  He admitted to brief moods of thinking of shooting himself so that his wife or son could find him, but there was no clinically significant homicidal or suicidal ideation.  The Veteran had nervousness, but no panic or agoraphobia.  His mood was euthymic with congruent affect.  His judgment was poor in that he was recently involved in an assault during a basketball game about 6 months ago.  The examiner also noted there was a lack of evident affect of remorse or anxiety surrounding the event.  The Veteran's insight was retained in terms of consequences, but he was lacking in empathy.  He also voiced a rather remorseless attitude to the notion that if he ever shot himself, his wife and son would find him and he would not leave a note.  The Veteran was able to relate his stressors and symptoms without any sign of emotional duress and had no issues with guilt or shame.  The diagnosis was chronic PTSD and a GAF score of 75 was assigned.  The examiner opined that the Veteran's affect configuration and his suicidal thoughts seemed atypical for a person with PTSD especially in terms of his presentation today and there was some doubt about aspects of the PTSD criteria. 

VA outpatient treatment from September 2004 to December 2005 show the Veteran received supportive psychotherapy for his PTSD symptoms.  Review of the counseling notes indicates that the Veteran was mostly quiet during group therapy with no major complaints, except for back problems.  He did indicate however that medication helped him stay calm with regard to his issues with anger and a bad temper.  These records also consistently show the Veteran's mood and affect were normal.  There were no delusions, hallucinations, suicidal ideation, or aggressiveness.  The Veteran was alert and oriented with good concentration.  His appetite and sleep were described as good.  There was at least one GAF score of 50.  

Also of record is a January 2005 private vocational analysis report regarding the Veteran's employment potential.  The Veteran indicated a history of excessive drinking and involvement in physical fights, including two assault charges involving supervisors.  The Veteran indicated he had significant social difficulties, prior to a motor vehicle accident in 1988, but afterwards his interactions became very unpredictable.  The Veteran indicated that he stopped drinking and began to isolate himself socially because he did not know what he might say to others.  He reported that if he did not like what someone said to him on a job he would simply quit and believes that his most recent employer kept him because he was hardworking and very good at his job.  When asked to describe the conditions that most affect his functional activities from the most problematic to the least, the Veteran indicated his back, right leg, right arm, and left shoulder.  When asked where his PTSD fit in this order, he stated that it was better now that he was on medication.  The examiner concluded that in combination the functional effects of the Veteran's low back injuries in 2003, injuries to the upper extremities and right knee, and PTSD preclude him from gainful employment.  The examiner was also concerned that the Veteran was exhibiting residual cognitive deficits as a result of the 1988 motor vehicle accident and encouraged the Veteran to pursue a neuropsychological evaluation.  

Also of record is a Social Security Administration (SSA) Disability Determination.  It was found that the Veteran had been disabled since August 2004, according to SSA criteria.  The primary diagnosis was disorders of the back (discogenic and degenerative) and the secondary disorder was osteoarthritis and allied disorders.  Medical records accompany the disability determination, consisting of reports from VA and non-VA medical sources. 

A second medical opinion from the Veteran's private psychiatrist dated in July 2009 current symptoms included serious suicidal ideation several times a week, avoidance of thoughts, feelings, and conversations of the Vietnam trauma or the Gulf war, loss of interest and participation in life, emotional detachment, restricted affective range, loss of compassion, and a decrease in loving feelings.  The Veteran also had no sense of future, continued insomnia, significant irritability, anger outbursts, decreased concentration, hypervigilance, and increased startle response.  It was noted that the Veteran continued to attend monthly group sessions in addition to regular visits with a psychiatrist.  He was also taking a sleep aid, which was marginally beneficial, but continued to have a high level of symptoms.  During the past 4-5 years the Veteran's psychiatric condition had deteriorated with an increase in disturbing recollections, nightmares, flashbacks, social isolation, and severe depression.  The Veteran had developed a psychosis where he was very paranoid, untrusting, and engaging risky behavior such as swimming across a like without being sure he could make it back.  He also reported auditory and visual hallucinations.  On examination the Veteran was alert, cooperative, anxious, agitated, and casually attired.  He displayed severe psychological distress in the form of tearfulness, sadness, anger, and physiologic reactivity when talking about Vietnam.  At the time of the evaluation he was not psychotic, suicidal, or homicidal.  He was oriented to time, place, and person.  His intellectual function was in the normal range, but insight and judgment were impaired.  The diagnoses were chronic severe PTSD and major depressive disorder with psychosis.  A GAF score of 38-42 was assigned for very serious symptoms including a significant risk for suicide.  The examiner opined that from a psychiatric standpoint the Veteran was permanently disabled from the workforce.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes that he is entitled to a 30 percent disability rating for PTSD.  Although he experiences symptoms from both the 10 and 30 percent rating criteria, the descriptions of his symptoms, during both private and VA examinations and outpatient evaluations, reasonably show that his PTSD results in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships, particularly those within his immediate family.  Specifically, depression, anxiety, irritability, and social isolation significantly affect his ability to establish and maintain effective work and social relationships.  

Thus in evaluating all of the evidence of record, the Board finds that the Veteran's symptoms more nearly approximate mild to moderate social and occupational impairment, or a 30 percent disability rating, but no higher.  While the evidence suggests that the Veteran has been able to control his symptoms to a large degree over the years, the Board does not discount the effect of these symptoms on his daily life.  The fact that he has shown recent significant improvement in dealing with his symptoms through therapy does not diminish the degree of his psychiatric impairment.  

However, few, if any, of the criteria for a 50 percent rating have been met.  Rather, his symptoms of depression, anxiety, and chronic sleep impairment are adequately compensated by the current 30 percent rating under DC 9411, because a rating at this level presumes that he will experience these symptoms, and, in fact, they are expressly mentioned in the diagnostic code.  The evidence does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of judgment, or abstract thinking.  The Veteran's affect in general has been appropriate to mood.  He has required no inpatient psychiatric treatment.  

In reaching this determination, the Board notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores between 38 and 75.  

The majority of the scores are between 50 and 52 which, according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV), denote moderate to serious symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks, suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social and occupational functioning (e.g., few or no friends, conflicts with peers or co-workers, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The VA examiner in 2004 provided a GAF score of 75, which denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social occupational or school functioning (e.g., temporarily falling behind in schoolwork).  These GAF scores are consistent with the symptomatology noted and do not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

The Board also acknowledges that the Veteran's GAF score, during a private psychiatric assessment in 2009, was assessed as 38, which represents behavior that is considerable influenced by delusions or hallucinations (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  It was also noted that the Veteran was described by a private examiner as permanently and totally disabled from a psychiatric standpoint and that employment was precluded due to PTSD as well as physical disabilities of the low back, upper extremities and right knee.  

The assigned GAF score of 38 certainly suggests a greater level of impairment than is contemplated by a 30 percent rating.  However, the GAF score does not represent disability from PTSD alone. Rather, it includes impairment stemming from a non-service connected depressive disorder with psychosis. Manifestations of  non-service connected impairment may not be used in determining the appropriate disability rating for a service-connected disability. 38 C.F.R. § 4.14. Thus, the probative value of the GAF score is diminished. Further, it is noted that the characterization of his psychiatric disability as permanent and total and precluding employability similarly included disability from non-service connected psychiatric problems (a mood disorder) in addition to significant non-service connected physical problems effecting the back, upper extremities, and knee. Thus, the evidentiary value of this characterization of the Veteran's psychiatric impairment is limited. There is no evidence that states or suggests that PTSD, alone, is product of total impairment.  It is acknowledged that the Veteran is in receipt of Social Security Disability benefits but  the basis of the award is not PTSD but a  back disability. Simply stated, when considered in light of the actual symptoms demonstrated, the assigned GAF score and description of the Veteran's condition is inconsistent with the symptomatology noted, and does not provide a basis for a higher rating for the Veteran's PTSD in excess of 30 percent.  

Therefore, the Board finds that, between May 26, 2004 and September 23, 2009, the impairment due to PTSD was more consistent with a 30 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 50 percent rating for PTSD was absent.  

50 percent from September 24, 2009 to March 15, 2010

Pursuant to an October 2008 Board remand, the Veteran underwent a VA examination on September 24, 2009.  At that time the examiner reviewed the claims file in its entirety including VA treatment records and the private psychiatric assessments from 2004 and 2009.  There were no discharge summaries in the claims file and the Veteran denied any psychiatric admissions.  When asked to describe his daily activities, an average day, the Veteran reported that because he has difficulty sleeping, he commonly gets out of bed at 4 am.  He has coffee and tinkers around, reads the sports page and/or books, and builds birdhouses.  He watches television in the evening and sometimes helps his son.  

On examination the Veteran was unshaven, but casually dressed.  While he was predominately depressed, he still showed a range of affect.  He spoke clearly and his thoughts were logical and organized.  There was no indication that the Veteran was distracted by internal stimuli or auditory/visual hallucinations.  He reported that he was a light sleeper.  He noted that he used to sleep better, but this required that he drink alcohol until he passed out.  When asked about his pattern of drinking he stated that he drinks heavily for a few days and then lets a few weeks go by.  He has some hallucinations associated with drinking.  He reported some suicidal ideation in that on one occasion he went swimming while drunk with the idea in mind that he might drown.  He stated that he could still imagine the possibility of his life ending by suicide.  He was oriented to place, year and day of the week, but when asked the date, he gave a date 9 days earlier.  He was able to give a detailed description of the routes he would take to drive home and also able to perform arithmetic operations correctly.  

The diagnosis was PTSD with a GAF score of 45 based on the Veterans significant serious impairment in his social and occupational functioning, suicidal ideation disturbed sleep low mood and difficulty relating to others and  his impairment of close family relationships.  The examiner noted that based the Veteran's ongoing alcohol dependence his GAF score would be approximately 10 points higher at 55.  In other words, the Veteran's mental health and social adjustment would eventually be much improved if he were to stop drinking.  The Veteran has continued to drink over the years with significant adverse effects on his ability to work, his relationships with coworkers, his marital relationship and his physical health.  The Veteran's drinking has made it more difficult to regulate his emotions and very likely adds to his anger.  The examiner opined that although alcohol dependence is sometimes a consequence of PTSD, alcohol dependence is more common than PTSD.  Of the two conditions, the Veteran's alcohol dependence has had a far more detrimental effect on his adjustment than the PTSD.  

Based upon these findings, the RO, in a November 2009 rating decision, increased the Veteran's disability rating to 50 percent, effective September 24, 2009, the date of the VA examination.  The Board agrees that 50 percent is the appropriate rating for PTSD as of September 24, 2009. PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that his symptoms have increased beyond what the 50 percent evaluation contemplates, the evidence during this timeframe does not otherwise show significant disturbance of affect or mood; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty understanding commands; or impairment of memory, judgment, or abstract thinking.  The VA examiner did not report impairment of thought process, nor did he observe delusions, hallucinatory phenomenon or psychosis.  The Veteran's affect in general has been appropriate to mood.

Although the Veteran's tendency towards isolation makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his long-term marriage to his wife, albeit with strain, and his close relationship with his son.  He also reported meaningful leisure pursuits including motorcycling, hunting, fishing, and basketball.  There is also no evidence that, prior to his back injury, the Veteran had significant decreases in work efficiency.  With few exceptions, he was able to maintain his work relationships sufficiently to remain stable in his employment as an ironworker for 34 years.  Thus, the concerns expressed about the Veteran's relationships, and his own perception of himself as isolating, show difficulty, rather than a complete inability, to establish and maintain effective relationships indicative of a 70 percent rating.  

Other symptoms required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  Despite his suicidal ruminations, according to the Veteran he had no active suicidal plans.  In addition, the Board acknowledges the Veteran's history of physical altercations, but notes that he has had no recent violent behavior.  While his anger/impulsivity is obviously a relevant consideration in evaluating the extent of psychiatric disability, it is only one factor and may not be given decisive effect in determining the outcome of the appeal without regard to the other relevant factors specified in the law and regulations.  The evidence fails to demonstrate that his past history resulted in a sustained inability to function independently, appropriately, and effectively.

There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Such findings are consistent with the rating criteria required for a 50 percent evaluation, and do not approximate the criteria required for assignment of a 70 percent or higher evaluation.  

The Board has taken into account that the VA examiner provided GAF scores between 45 and 55, which denote moderate to serious symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks, suicidal ideation, severe obsessional rituals, and frequent shoplifting) or moderate to serious difficulty in social and occupational functioning (e.g., few or no friends, conflicts with peers and coworkers, and unable to keep a job).  Carpenter v. Brown, supra; Richard v. Brown, supra.  Here, these GAF scores are consistent with the symptomatology noted and does not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

Therefore, the Board finds that from September 24, 2009 to March 15, 2010, the Veteran's impairment due to PTSD was more consistent with a 50 percent rating, and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher was absent.  

70 percent for PTSD from March 16, 2010 

VA outpatient treatment records dated in March 2010, show the Veteran reported that he was stable on medication and continued in group therapy.  His appetite and sleep were good.  There were no delusions or hallucinations and he was alert and oriented with good concentration.  Also of record are GAF scores of 60 and 65.  Overall, these records show continued evaluation and treatment of the Veteran's PTSD, but do not necessarily contain any new clinical findings or show an increase in symptomatology.  

The Veteran was provided with another VA examination in April 2010.  The examiner opined that based on his prior examination and review of the July 2009 report, the Veteran did not suffer from major depressive disorder with psychosis.  The examiner referred to the private medical opinion, which noted the Veteran had developed a psychosis where he was very paranoid and untrusting of everyone including his wife and was having auditory hallucinations.  However during the actual interview, the Veteran was not psychotic, suicidal, or homicidal, but reported visual hallucinations when drinking, and/or auditory hallucinations, even when he had not been drinking.  The Veteran, however, indicated an understanding that his hallucinations were figments of his imagination.  In other words, the Veteran was able to distinguish things that he imagined seeing and hearing from actual things and therefore these were not genuine hallucinations, but primarily related to acute alcohol intoxication or the residual effects of heavy drinking.  A further indication that the Veteran did not suffer from psychosis was the fact that there were no hospital admissions for treatment of a psychosis and was able to work for many years, which would be far less likely if he suffered from a psychotic disorder.  Lastly during the interview the Veteran did not have delusions and did not show any other evidence of psychotic thinking.  The Veteran had feelings of depression but did not have major depression.  A more likely explanation of the Veteran's difficulty is that his depression, excessive suspiciousness, hypervigilance, difficulty in getting along with others and mistrust of his wife were also the result of his excessive drinking over many years.  The argument that the Veteran drinks because he suffers from PTSD is only speculation.  

The examiner also noted that in the private psychiatric opinion the Veteran related that he tried to avoid reminders of Vietnam.  However later in the report he provided a litany of traumatic Vietnam stories, which contradicts the statement that he avoids reminders of Vietnam, as he was reminding himself of Vietnam in telling these stories.  This was similar to the information in a March 2010 note when the Veteran unnecessarily discussed the details of combat in Vietnam.  The examiner concluded that because the Veteran stopped working due to a back injury, it would be a matter of mere speculation to say whether or not his PTSD alone would prevent him from working, assuming that he were physically able to work.  The examiner also concluded that many of the Veteran's attitudes and feelings, specifically chronic irritability, social withdrawal, resentment, and anger, interfere with his adjustment, but are more likely due to the long-term effects of alcohol than to PTSD.  

After review of the evidence, the Board finds that a rating in excess of 70 percent is not warranted.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name are not shown.  Although the evidence clearly demonstrates that the Veteran has social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under DC 9411.

In reaching this determination, the Board notes that the March 2010 VA examiner who evaluated the Veteran to assess the nature, extent and severity of his service-connected PTSD, provided GAF scores of 60 and 65, which do not contemplate a total inability to work.  The Board notes that the examiner who assigned this GAF score was fully aware of the severity of the Veteran's symptoms, but nevertheless assigned a GAF score consistent with no more than mild overall psychiatric impairment.  In this case, when considered in light of the actual symptoms demonstrated, the assigned GAF score does not provides a basis for assignment of a 100 percent rating for the Veteran's PTSD.  Carpenter v. Brown, supra; Richard v. Brown, supra.  

It must be noted that with respect to all three timeframes, the Veteran was found to have significant symptoms associated with longstanding alcohol dependence, non-service-connected psychiatric disorders, and physical disabilities in addition to symptoms of PTSD. For the reasons discussed herein, the evidence of record does not warrant ratings higher than those currently assigned.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that his PTSD necessitates frequent periods of hospitalization and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the 30, 50, and 70 percent schedular ratings currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher ratings for PTSD.  

Bearing in mind the benefit of the doubt doctrine, the Veteran's PTSD, more nearly approximates a 30 percent evaluation for the period from May 26, 2004, a 50 percent evaluation from September 24, 2009, and a 70 percent evaluation from May 16, 2010.  See Fenderson, supra.  


ORDER

From May 2006 to September 23, 2009, an initial disability rating of 30 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

From September 24, 2009 to March 15, 2010, an initial disability rating in excess of 50 percent is not warranted.  

For the period since, March 16, 2010, an initial disability rating in excess of 70 percent for PTSD is not warranted.  



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

Although the RO and Board granted increased staged ratings for PTSD in this decision, the evaluation is still less than a full 100 percent grant and the Veteran has presented evidence showing that he is unemployed.  He has also intimated that his unemployment is due to his service-connected PTSD.  Therefore, further development is warranted to ascertain whether the symptoms attributable to his service-connected disability more nearly approximate the criteria for a TDIU.  [The Veteran filed his current claim for such benefits in March 2010.]  

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the VA examination reports of record provide some information with regard to the Veteran's service-connected PTSD, they did not yield an explicit opinion as to whether the Veteran's unemployment is attributable solely to his PTSD.  Therefore, the Board must remand this aspect of the Veteran's appeal for a VA examination in which an examiner addresses the effect of the Veteran's service-connected PTSD and makes a determination as to whether it precludes the Veteran from engaging in substantially gainful employment.

Furthermore, a Veterans Claims Assistance Act of 2000 (VCAA) notice letter has not been issued to the Veteran with regard to his TDIU claim.  This deficiency should be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a VCAA notice letter pertaining to his TDIU claim.  

2.  Then, refer the Veteran for an appropriate VA examination.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that his service-connected PTSD would prevent him from obtaining or keeping gainful employment, taking into consideration the Veteran's level of education as well as any special training and previous work experience.  

Any opinion provided should include a discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying all conclusions drawn or opinions expressed.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any of these benefits remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


